                                                                              Entered on Docket
                                                                              June 05, 2019
                                                                              EDWARD J. EMMONS, CLERK
                                                                              U.S. BANKRUPTCY COURT
                                                                              NORTHERN DISTRICT OF CALIFORNIA



                                  WEIL, GOTSHAL & MANGES LLP               Signed and Filed: June 5, 2019
                                  Stephen Karotkin (pro hac vice)
                              1   (stephen.karotkin@weil.com)
                                  Ray C. Schrock, P.C. (pro hac vice)
                              2   (ray.schrock@weil.com)
                                  Jessica Liou (pro hac vice)              ________________________________________
                              3   (jessica.liou@weil.com)                  DENNIS MONTALI
                                  Matthew Goren (pro hac vice)             U.S. Bankruptcy Judge
                              4   (matthew.goren@weil.com)|
                                  767 Fifth Avenue
                              5   New York, NY 10153-0119
                                  Tel: 212 310 8000
                              6   Fax: 212 310 8007
                              7
                                  KELLER & BENVENUTTI LLP
                              8   Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                              9   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             10   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             11   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             12
                                  Attorneys for Debtors
      767 Fifth Avenue




                             13   and Debtors in Possession
                             14                            UNITED STATES BANKRUPTCY COURT
                                                           NORTHERN DISTRICT OF CALIFORNIA
                             15                                 SAN FRANCISCO DIVISION
                             16

                             17                                                     Bankruptcy Case
                                                                                    No. 19 -30088 (DM)
                             18   In re:
                                                                                    Chapter 11
                             19   PG&E CORPORATION,
                                                                                    (Lead Case)
                             20            - and –
                                                                                    (Jointly Administered)
                             21   PACIFIC GAS AND ELECTRIC
                                  COMPANY,                                          SUPPLEMENTAL ORDER (A)
                             22                                                     APPROVING APPOINTMENT OF
                                                               Debtors.             ADMINISTRATOR AND ESTABLISHING
                             23                                                     GUIDELINES FOR THE WILDFIRE
                                   Affects PG&E Corporation
                                   Affects Pacific Gas and Electric Company        ASSISTANCE PROGRAM AND (B)
                             24                                                     GRANTING RELATED RELIEF
                                   Affects both Debtors
                             25
                                  * All papers shall be filed in the Lead Case,     Related Docket Nos.: 1777 and 2223
                             26   No. 19-30088 (DM).

                             27

                             28
                              Case: 19-30088     Doc# 2409     Filed: 06/05/19      Entered: 06/05/19 16:07:16    Page 1 of
                                                                            6
                              1                  Upon the Order entered by the Court on May 23, 2019 (the “Initial Order”) [Docket
                              2   No. 2233] granting the Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a) and 363(b) and Fed. R.
                              3   Bankr. P. 2002 and 6004(h) for an Order (a) Authorizing Debtors to Establish and Fund Program to
                              4   Assist Wildfire Claimants with Alternative Living Expenses and Other Urgent Needs and (b) Granting
                              5   Related Relief [Docket No. 1777] (the “Motion”)1 and requiring, among other things, the Debtors and
                              6   the Committees to (i) select forthwith an Administrator for the Wildfire Assistance Program and (ii)
                              7   confer with the selected Administrator forthwith on the terms of an order appointing the Administrator
                              8   and the guidelines for the administration of the Wildfire Assistance Program; and the Debtors and the
                              9   Committees having met and conferred and having agreed upon the selection of an Administrator; and
                             10   upon the agreement of the Debtors, the Committees and the selected Administrator: and upon the
                             11   record established in support of the Motion and the entry of the Initial Order,
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                  IT IS HEREBY ORDERED THAT:
      767 Fifth Avenue




                             14                  1.      Cathy Yanni is appointed as Administrator of the Wildfire Assistance Program.
                             15                  2.      The Debtors are authorized to deposit $105 million into a segregated account
                             16   (the “Wildfire Assistance Fund”) to be controlled by the Administrator who shall be responsible for
                             17   disbursing and administering the Wildfire Assistance Fund in accordance with the Program Terms (as
                             18   defined below). The Debtors shall have no obligation to deposit any additional funds into the Wildfire
                             19   Assistance Fund.
                             20                  3.      The Administrator shall be responsible for developing the specific eligibility
                             21   requirements and application procedures for the distribution of the Wildfire Assistance Fund to eligible
                             22   Wildfire Claimants (the “Program Terms”) consistent with the following principles and guidelines:
                             23                  (1)     Eligibility Criteria
                             24
                                                         a)     The Administrator shall determine the eligibility criteria for
                             25                                 participation in and receipt of funds from the Wildfire Assistance

                             26
                                  1
                                    Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such
                             27   terms in the Motion.
                             28

                              Case: 19-30088      Doc# 2409       Filed: 06/05/19    Entered: 06/05/19 16:07:16        Page 2 of
                                                                               6
                              1                               Program, including the types of expenses Wildfire Claimants can obtain
                                                              financial assistance for and the amount of assistance to be provided to
                              2                               each eligible Wildfire Claimant (the “Eligibility Criteria”). The
                                                              Administrator shall consider the Committees’ reasonable input in
                              3                               determining the Eligibility Criteria, and may adopt, modify or reject the
                                                              input in whole or in part.
                              4
                                                       b)     The Administrator shall consult with the Federal Emergency
                              5
                                                              Management Agency (“FEMA”) as to the Eligibility Criteria to ensure
                              6                               eligible Wildfire Claimants do not receive funds from both FEMA and
                                                              the Wildfire Assistance Program for the same expenses.
                              7
                                                       c)     In developing the Eligibility Criteria, the Administrator shall:
                              8
                                                              i.   ensure that the Wildfire Assistance Fund is distributed in a fair and
                              9                                    equitable manner, and assistance is prioritized to those eligible
                             10                                    Wildfire Claimants who are most in need, including those who are
                                                                   currently without adequate shelter (e.g., living in tents); and
                             11
                                                             ii.   ensure that only eligible Wildfire Claimants, being those who lost
                             12                                    their homes in the 2017 and 2018 Wildfires2 receive distributions
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                                   from the Wildfire Assistance Fund.
                             13
      767 Fifth Avenue




                                                       d)     The Administrator shall file a copy of the Eligibility Criteria with the
                             14                               Court.
                             15
                                                (2)    The Administrator’s Authority and Obligations
                             16

                             17                        a)     The Administrator shall be authorized to engage (i) a claims
                                                              management firm, (ii) a legal advisor, (iii) an accounting firm, and (iv)
                             18                               in consultation with the Debtors and with the consent of the Committees
                                                              or by further Court order, any other professional the Administrator
                             19                               deems necessary or appropriate to assist in administering the Wildfire
                                                              Assistance Program in accordance with these principles and guidelines
                             20                               (collectively, the “Program Professionals”). The Administrator may
                             21                               also partner with local housing agencies and community organizations
                                                              with relevant experience and expertise (the “Local Organizations”) to
                             22                               assist with the administration of the Wildfire Assistance Program. The
                                                              costs of administering the Wildfire Assistance Program, including the
                             23                               Administrator’s fees, the fees of the Program Professionals and costs
                                                              associated with partnering with Local Organizations (collectively, the
                             24

                             25

                             26   2
                                   The 2017 and 2018 Wildfires are the Atlas, Adobe, Blue, Cascade, Cherokee, Honey, LaPorte,
                             27   Lobo, Macaama, McCourtney, Nuns, Norrbom, Partrick, Pocket, Point, Pressley, Pythian, Redwood,
                                  Sulphur, Tubbs and 37 Fires in 2017, and the Camp Fire in 2018.
                             28

                              Case: 19-30088     Doc# 2409     Filed: 06/05/19     Entered: 06/05/19 16:07:16        Page 3 of
                                                                            6
                              1                                 “Fund Expenses”) shall be paid from the Wildfire Assistance Fund.
                                                                The Fund Expenses shall not exceed $5 million in total.
                              2
                                                         b)     The Administrator shall prepare and, within 30 days after the end of a
                              3                                 quarterly period (or such longer period as may be agreed to by the
                                                                Administrator and the Committees or as authorized by Court order), file
                              4                                 quarterly reports with the Court and serve such reports on counsel to the
                                                                Debtors and the Committees. These reports shall include (i) the number
                              5
                                                                of applications submitted to and processed by the Wildfire Assistance
                              6                                 Program during the preceding quarter, and (ii) an account of the receipts
                                                                and disbursements from the Wildfire Assistance Fund during the
                              7                                 preceding quarter.
                              8                          c)     The Administrator shall keep adequate administrative and financial
                                                                records of the Wildfire Assistance Program, including a record of to
                              9
                                                                whom disbursements from the Wildfire Assistance Fund are made and
                             10                                 in what amounts. The Debtors and the Committees may inspect all the
                                                                Wildfire Assistance Program’s records upon request.
                             11

                             12                  4.      A Wildfire Claimant who receives a payment from the Wildfire Assistance
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Fund and who subsequently is entitled to receive a distribution from the Debtors in respect of a claim
      767 Fifth Avenue




                             14   on account of the 2017 and 2018 Wildfires (a “Claim Distribution”) shall have the amount of such

                             15   payment received from the Wildfire Assistance Fund deducted from such Claim Distribution.

                             16                  5.      Nothing in the Initial Order, this Supplemental Order or the Motion is intended

                             17   to be or shall be construed as (a) an admission as to the validity of any claim against the Debtors, (b)

                             18   a waiver of the Debtors’ or any appropriate party in interest’s rights to dispute any claim, or (c) an

                             19   approval or assumption of any agreement, contract, program, policy, or lease under section 365 of the

                             20   Bankruptcy Code. Likewise any payment made in connection with the Motion, the Initial Order, this

                             21   Supplemental Order or from the Wildfire Assistance Fund is not intended to be and shall not be

                             22   construed as an admission as to the validity of any claim or a waiver of the Debtors’ rights to dispute

                             23   such claim subsequently.

                             24                  6.      Nothing in the Initial Order, this Supplemental Order or the Motion constitutes

                             25   or shall be deemed to constitute an acknowledgement or admission by the Debtors of any liability or

                             26   responsibility for any of the 2017 and 2018 Wildfires or for any claims related thereto.

                             27                  7.      Notwithstanding entry of the Initial Order or this Supplemental Order, nothing

                             28

                              Case: 19-30088      Doc# 2409       Filed: 06/05/19    Entered: 06/05/19 16:07:16        Page 4 of
                                                                               6
                              1   herein shall create, nor is intended to create, any rights in favor of or enhance the status of any claim
                              2   held by any party.
                              3                  8.      This Supplemental Order shall be immediately effective and enforceable upon
                              4   its entry.
                              5                  9.      The Debtors and the Administrator are authorized to take all steps necessary or
                              6   appropriate to carry out this Supplemental Order and effectuate the relief granted herein.
                              7                  10.     This Court shall retain jurisdiction to hear and determine all matters arising
                              8   from or related to the implementation, interpretation, or enforcement of this Supplemental Order.
                              9

                             10   APPROVED AS TO FORM AND CONTENT:

                             11   Dated: 3 June 2019

                             12   MILBANK LLP
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  By: _/s/ Thomas Kreller___________
      767 Fifth Avenue




                             14   Thomas Kreller
                             15   Attorneys for Official Committee of Unsecured Creditors
                             16   BAKER & HOSTETLER LLP
                             17
                                  By: _/s/ Robert Julian_______________
                             18
                                  Robert Julian
                             19
                                  Attorneys for Official Committee of Tort Claimants
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088      Doc# 2409       Filed: 06/05/19     Entered: 06/05/19 16:07:16        Page 5 of
                                                                               6
                              1   CATHY YANNI
                              2
                                  By: /s/ Cathy Yanni_______________
                              3
                                  Cathy Yanni
                              4
                                  Proposed Administrator of the Wildfire Assistance Program
                              5

                              6

                              7                                       ** END OF ORDER **

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088     Doc# 2409     Filed: 06/05/19   Entered: 06/05/19 16:07:16   Page 6 of
                                                                            6
